53 F.3d 338NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
KROLL ASSOCIATES, Delaware corporation, Plaintiff-Appellee,v.CITY AND COUNTY OF HONOLULU; Russell W. Miyake; Frank F.Fasi, Defendants-Appellants,andKevin P.H. Sumida; Matsui, Chung & Sumida, Appellants.
No. 93-16804.
United States Court of Appeals, Ninth Circuit.
Feb. 27, 1995.

Before:  POOLE, BEEZER and T.G. NELSON, Circuit Judges.

ORDER

1
All judges concurring, the Memorandum disposition, filed April 25, 1994, is herewith withdrawn and the appeal is dismissed pursuant to the terms of the signed Agreement for Dismissal of Appeal.